Name: Commission Regulation (EC) NoÃ 1017/2006 of 4 July 2006 amending Regulation (EC) NoÃ 1472/2003 opening and providing for the management of a Community tariff quota for grape juice and must as from the 2003/2004 marketing year, as far as the tariff quota is concerned
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  plant product;  tariff policy
 Date Published: nan

 5.7.2006 EN Official Journal of the European Union L 183/11 COMMISSION REGULATION (EC) No 1017/2006 of 4 July 2006 amending Regulation (EC) No 1472/2003 opening and providing for the management of a Community tariff quota for grape juice and must as from the 2003/2004 marketing year, as far as the tariff quota is concerned THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 62(1) thereof, Whereas: (1) Commission Regulation (EC) No 1472/2003 (2) provides for the opening of a tariff quota for the importation of 14 000 tonnes of grape juice and must falling within CN codes 2009 61 90, 2009 69 11, 2009 69 19, 2009 69 51 and 2009 69 90. (2) The Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of GATT 1994, approved by Council Decision 2006/333/CE (3), provides for an increase by 29 tonnes, as from 15 June 2006, of the annual import tariff quota of grape juice. It is therefore appropriate to add that quantity of grape juice and must under the tariff quota 09.0067 referred to in Article 1 of Regulation (EC) No 1472/2003. (3) Regulation (EC) No 1472/2003 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 In the first subparagraph of Article 1(1) of Regulation (EC) No 1472/2003, 14 000 tonnes is replaced by 14 029 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 15 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 211, 21.8.2003, p. 10. (3) OJ L 124, 11.5.2006, p. 13.